Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                 Jun 12 2013, 9:03 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                     ATTORNEYS FOR APPELLEE:

DANIELLE L. GREGORY                                         GREGORY F. ZOELLER
Marion County Public Defender                               Attorney General of Indiana
Indianapolis, Indiana
                                                            J.T. WHITEHEAD
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

EDWARD T. BRONAUGH,                                 )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1210-CR-832
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Reuben B. Hill, Judge
                             Cause No. 49F18-1109-FD-62862


                                           June 12, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                             Case Summary

          Edward Bronaugh (“Bronaugh”) was convicted after a bench trial of Battery, as a

Class D felony;1 Residential Entry, as a Class D felony;2 Resisting Law Enforcement, as a

Class A misdemeanor;3 Disorderly Conduct, as a Class B misdemeanor;4 Public Intoxication,

as a Class B misdemeanor; 5 and Public Nudity, as a Class C misdemeanor.6 He now appeals,

raising for our review the single issue of whether his convictions were supported by

sufficient evidence because he was involuntarily intoxicated.

          We affirm.

                                    Facts and Procedural History

          On the morning of September 2, 2011, Bronaugh smoked adulterated marijuana.

Later that day, he entered the Bethesda Temple Apostolic Church. There, he conversed with

Barry Fields (“Fields”), who noticed that Bronaugh’s thoughts were “all over the place.” (Tr.

at 10, 45.) Bronaugh hugged Fields and kissed his neck, making Fields uneasy. Fields told

Bronaugh he should leave, at which point Bronaugh turned and began walking in the

direction of the daycare wing of the church. Another man directed Bronaugh outside, where

1
    Ind. Code § 35-42-2-1.
2
    I.C. § 35-43-2-1.5.
3
 I.C. § 35-44-3-3 (2011). The relevant statutory provision was recodified as Indiana Code section 35-
44.1-3-1, effective July 1, 2012. We refer to the statutory provision in effect at the time of the alleged
offense.
4
    I.C. § 35-45-1-3.
5
  I.C. § 7.1-5-1-3 (2011). The relevant statutory provision was modified, effective July 1, 2012. We refer
to the version of the statute in effect at the time of the alleged offense.
6
    I.C. § 35-45-4-1.5.

                                                      2
he began running around the church parking lot.

       Bronaugh then ran across the street and undressed on a street corner before returning

to the church parking lot where he again began running around. He then ran to a house

across the street, where he broke through a screened porch door at the back of the house, and

then broke a glass window pane of the house’s back door. Upon hearing the glass break,

Bianca Harris (“Harris”), who was inside the house, grabbed her infant son and ran out the

side door. In her driveway, Harris met Indianapolis Metropolitan Police Department Officer

Charles Rhodes (“Officer Rhodes”), who was responding to reports of a disturbance.

       Eventually, Bronaugh exited the house through the front door and stepped onto

Harris’s lawn, at which point Officer Rhodes ordered him to get down on the ground.

Bronaugh initially complied, but got up again. Officer Rhodes approached Bronaugh and

ordered him to put his hands behind his back. Bronaugh yelled back at Officer Rhodes, and

refused to comply with the officer’s orders. Officer Rhodes warned Bronaugh that he would

be tased if he refused to comply. Bronaugh again refused to comply with the officer’s orders,

and started to get to his feet, at which point Officer Rhodes tased him. Bronaugh stood up

with the taser prongs still in his side, and Officer Rhodes tased him again.

       After a third tase, Bronaugh got up on one knee, made a fist with his right hand, and

charged at Officer Rhodes. Officer Rhodes was unable to distance himself from Bronaugh,

who swung at Officer Rhodes’s face, but missed. Bronaugh swung again, landing a painful

blow to Officer Rhodes’s bicep. Officer Rhodes handcuffed Bronaugh after a long scuffle.

       While handcuffed, Bronaugh continued to struggle, and ate some of the grass of the


                                             3
lawn down to the dirt, while babbling nonsensically. Indianapolis Metropolitan Police

Officer Eric Hotseller (“Officer Hotseller”), who had responded to Officer Rhodes’s call for

assistance, asked what Bronaugh was on, and Bronaugh responded that he was “on wet and

crack cocaine.” (Tr. at 33, 38.) Officer Rhodes testified at trial that “wet” is adulterated

marijuana, and that “[t]hey have used embalming fluid in the past where they will dip it in

embalming fluid to get a high and it . . . [allegedly gives] individuals . . . superhuman

strength which can cause them to fight through . . . [and] they don’t feel pain[.]” (Tr. at 33.)

       On September 7, 2011, the State charged Bronaugh with Battery, as a Class D felony;

Residential Entry, as a Class D felony; Resisting Law Enforcement, as a Class A

misdemeanor; Disorderly Conduct, as a Class B misdemeanor; Public Intoxication, as a Class

B misdemeanor; and Public Nudity, as a Class C misdemeanor. After a bench trial, the trial

court found him guilty as charged.

       On September 24, 2011, the trial court entered judgments of conviction, and sentenced

Bronaugh to 730 days imprisonment, with 185 days suspended to probation, and sixty-seven

days of credit time.

       Bronaugh now appeals.

                                  Discussion and Decision

       Bronaugh contends that the evidence was insufficient to sustain his convictions. More

specifically, he argues that he “was not aware the marijuana he [had] smoked was laced with

embalming fluid and [that it] would cause him to ‘go crazy[.]’” (Appellant’s Br. at 5.) Thus,

he asserts that he was so involuntarily intoxicated as to be unable to form the requisite intent


                                               4
for the offenses of which he was convicted.

         When reviewing a defendant’s conviction for sufficiency of the evidence after a bench

trial:

         [t]his court will not reweigh the evidence or assess the credibility of witnesses.
          Cox v. State, 774 N.E.2d 1025, 1028 (Ind. Ct. App. 2002). Only the evidence
         most favorable to the judgment, together with all reasonable inferences that
         can be drawn therefrom will be considered. Id. If a reasonable trier of fact
         could have found the defendant guilty based on the probative evidence and
         reasonable inferences drawn therefrom, then a conviction will be affirmed. Id.
         at 1028-29.

Sargent v. State, 875 N.E.2d 762, 767 (Ind. Ct. App. 2007).

         Criminal intent can be established by circumstantial evidence and inferred from the

defendant’s conduct and the natural and usual sequence to which such conduct reasonably

points. Boling v. State, 982 N.E.2d 1055, 1058 (Ind. Ct. App. 2013) (citing C.L.Y. v. State,

816 N.E.2d 894, 905 (Ind. Ct. App. 2004), trans. denied). To sustain convictions of Battery,

as a Class D felony, Residential Entry, as a Class D felony, Resisting Law Enforcement, as a

Class A misdemeanor, and Public Nudity, as a Class C misdemeanor, the requisite intent is

“knowingly or intentionally[.]” I.C. § 35-42-2-1; I.C. § 35-43-2-1.5; I.C. 35-44-3-3 (2011);

I.C. § 35-45-4-1.5. The intent required to sustain a conviction of Disorderly Conduct, as a

Class B misdemeanor, is “recklessly, knowingly, or intentionally[.]” I.C. § 35-45-1-3. There

is no intent element associated with Public Intoxication, as a Class B misdemeanor. I.C. §

7.1-5-1-3 (2011); see also Street v. State, 911 N.E.2d 654, 657 (Ind. Ct. App. 2009), trans.

denied.

         Voluntary intoxication may not be used as a defense to dispute the existence of a


                                                 5
mental state that is an element of a crime. I.C. § 35-41-2-5; see also Sanchez v. State, 749

N.E.2d 509, 511 (Ind. 2001). However, “[i]nvoluntary intoxication is a defense to the crime

charged if, as a result of the intoxication, the defendant was unable to appreciate the

wrongfulness of the conduct at the time of the offense.” Ellis v. State, 736 N.E.2d 731, 734

(Ind. 2000). “An involuntary intoxication defense disputes the existence of intent.” Id. “If

successful, this defense would negate culpability for any offenses [the defendant]

committed.” Id.

       The law governing the defense of involuntary intoxication provides:

       It is a defense that the person who engaged in the prohibited conduct did so
       while he was intoxicated, only if the intoxication resulted from the
       introduction of a substance into his body:

              (1) without his consent; or
              (2) when he did not know that the substance might cause intoxication.

I.C. § 35-41-3-5. The defendant has the burden of proving the defense. Melendez v. State,

511 N.E.2d 454, 457-58 (Ind. 1987).

       Here, Bronaugh admitted at trial that he voluntarily smoked marijuana on the morning

of September 2, 2011, and that he engaged in each of the acts alleged by the State. (Tr. at 43-

49.) Officer Rhodes testified that Bronaugh struck him, and that Bronaugh struggled while

he attempted to place him under arrest. Officers Rhodes and Hotseller testified that

Bronaugh stated that he had consumed “wet and crack cocaine[,]” which both officers

described at trial as marijuana adulterated with formaldehyde, adding a secondary effect to

the marijuana.

       By concluding that Bronaugh committed all six offenses as charged, the trial court

                                              6
implicitly found that he satisfied the intent requirement for each offense. (App. at 18-21; Tr.

at 54-55.) The trial court was entitled to so find based on the evidence presented at trial, and

the reasonable inferences that can be drawn therefrom. To the extent Bronaugh argues that

he was unaware that the marijuana was adulterated, that argument is a request that we

reassess witness credibility and reweigh evidence, which we cannot do. See Sargent, 875

N.E.2d at 767.

                                         Conclusion

       The State presented sufficient evidence from which the trial court could conclude that

Bronaugh possessed the requisite intent for each of the charged offenses.

       Affirmed.

NAJAM, J., and BARNES, J., concur.




                                               7